FILED
                                                                 17-0400
                                                                 12/22/2017 2:26 PM
                                                                 tex-21465264
                                                                 SUPREME COURT OF TEXAS
                                                                 BLAKE A. HAWTHORNE, CLERK



                              NO. 17-0400
________________________________________________________________________

                IN THE SUPREME COURT OF TEXAS
________________________________________________________________________

                            DENNIS WEBB,

                                        Petitioner/Cross-Respondent

                                   v.

                        STATE FARM LLOYDS.

                                        Respondent/Cross-Petitioner
________________________________________________________________________

                     On Petition for Review from the
                     Ninth Court of Appeals of Texas
                   Appellate Cause No. 09-15-00408-CV
________________________________________________________________________

        PETITIONER/CROSS-RESPONDENT DENNIS WEBB’S
               MOTION TO SUBSTITUTE COUNSEL
________________________________________________________________________

                           Gregory F. Cox
                           State Bar No. 00793561
                           gfcdocketefile@mostynlaw.com
                           Brandon A. Kinard
                           State Bar No. 24079744
                           brandon@mostynlaw.com
                           THE MOSTYN LAW FIRM
                           6280 Delaware Street
                           Beaumont, Texas 77706
                           Tel: (409) 832-2777
                           Fax: (409) 832-2703

                           COUNSEL FOR PETITIONER/CROSS-
                           RESPONDENT DENNIS WEBB
      Petitioner/Cross-Respondent, Dennis Webb, wishes to substitute counsel

pursuant to Texas Rules of Appellate Procedure 6.5 and 10.

      Attorney John Cowan is withdrawing as appellate counsel. Attorney Brandon

Kinard substitutes for Mr. Cowan. Gregory F. Cox remains on as counsel for

Petitioner/Cross-Respondent, Dennis Webb. The following counsel will represent

Dennis Webb in this appeal:

                                Gregory F. Cox
                                State Bar No. 00793561
                                gfcdocketefile@mostynlaw.com
                                Brandon A. Kinard
                                State Bar No. 24079744
                                brandon@mostynlaw.com
                                THE MOSTYN LAW FIRM
                                6280 Delaware Street
                                Beaumont, Texas 77706
                                Tel: (409) 832-2777
                                Fax: (409) 832-2703


      Pursuant to Rule 6.5(b), the undersigned certify this Motion is being sent to

Dennis Webb by certified and U.S. Mail at his last known address.

      The deadline for filing Petitioner/Cross-Respondent’s reply to the response to

his Petition for Review is February 5, 2018. Undersigned counsel do not expect the

relief sought by this Motion to delay the proceedings, as counsel have become

familiar with the issues in this case and anticipate they will be able to timely meet

all deadlines.

      The relief sought is not for delay but so that justice may be done.

                                         1
       For the foregoing reasons, Petitioner/Cross-Respondent, Dennis Webb,

through undersigned counsel, prays that the Court allow substitution of counsel as

set forth herein, and for all other such relief in law or equity to which he may be

justly entitled.


                               Respectfully submitted,


                                /s/ Gregory F. Cox
                               Gregory F. Cox
                               State Bar No. 00793561
                               gfcdocketefile@mostynlaw.com
                               Brandon Kinard
                               State Bar No. 24079744
                               brandon@mostynlaw.com
                               THE MOSTYN LAW FIRM
                               6280 Delaware Street
                               Beaumont, Texas 77706
                               (409) 832-2777 (Office)
                               (409) 832-2703 (Facsimile)

                               COUNSEL FOR PETITIONER/CROSS-
                               RESPONDENT, DENNIS WEBB




                                        2
                       CERTIFICATE OF CONFERENCE
     I certify that counsel for Petitioner/Cross-Respondent conferred with counsel
for Respondent/Cross-Petitioner, who stated Respondent/Cross-Petitioner is
unopposed to the relief requested in this Motion.

                                         /s/ Gregory F. Cox
                                         Gregory F. Cox
Dated: December 22, 2017


                           CERTIFICATE OF SERVICE
        I certify that a true and correct copy of the above and foregoing was forwarded
to all counsel of record by the Electronic Filing Service Provider, if registered; a true
and correct copy of this document was forwarded to all counsel of record not
registered with an Electronic Filing Service Provider and to all other parties as
follows:

J. Hampton Skelton
State Bar No. 18457700
hskelton@skeltonwoody.com
Edward F, Kaye
State Bar No. 24012942
ekaye@skeltonwoody.com
SKELTON & WOODY
248 Addie Roy
Building B, Suite 302
Austin, TX 78746-4100

Counsel for Respondent/Cross-Petitioner
State Farm Lloyds


                                         /s/ Gregory F. Cox
                                         Gregory F. Cox

Dated: December 22, 2017.




                                           3